FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 28, 2021

                                     No. 04-20-00298-CV

                           HOWELL CRANE & RIGGING, INC.,
                                    Appellant

                                               v.

                                 Robert Lee WAMMACK, Jr.,
                                           Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-09279
                        Honorable Angelica Jimenez, Judge Presiding


                                        ORDER
        Appellant's motion for extension of time to file its reply is granted. We order the reply
brief due February 22, 2021.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court